                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 VALERIE KREGER-MUELLER,

                              Plaintiff,
                                                                         ORDER
        v.
                                                                     19-cv-741-jdp
 DANIEL WITHEE, ROBERT MAIER, and
                                                                   Appeal no. 19-2880
 HOWARD STATZ,

                              Defendants.


       Pro se plaintiff Valerie Kreger-Mueller filed a proposed civil action against numerous

officers from the Middleton Police Department, alleging that they violated her rights in various

ways. In a September 25, 2019 screening order, I dismissed Kreger-Mueller’s claims against all

but three defendants. Dkt. 4. Kreger-Mueller has now filed a motion for reconsideration of that

order, in which she asks me to reconsider dismissing the defendants named in her original

complaint. Dkt. 6. That motion is denied.

       Under Federal Rule of Civil Procedure 59, a litigant may file a motion for

reconsideration to correct manifest errors of law or fact, or to present newly discovered

evidence. Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir.

1996). Kreger-Mueller does not respond to any of the reasons I gave for dismissing the

defendants in my September 25 order. She simply quotes the text of the Fourth, Fifth, and

Fourteenth amendments, and she says that the defendants have deprived her of liberty without

due process and caused her substantial hardship. She provides no specific reasons why my

decision to dismiss those defendants was erroneous.

       Kreger-Mueller also asks for an opportunity to amend the complaint again to fix any

errors. If Kreger-Mueller wishes to amend the complaint, she may file a motion for leave to
amend along with a proposed amended complaint. But I will not grant her leave to add claims

against the defendants I previously dismissed unless Kreger-Mueller can address the problems

I explained in my screening order. Dkt. 4.

       Kreger-Mueller has filed a notice of appeal. Dkt. 7. She hasn’t prepaid the filing fee,

which means I must determine whether she may proceed in forma pauperis on appeal. See 28

U.S.C. § 1915(a)(3). The Court of Appeals for the Seventh Circuit has given Kreger-Mueller a

deadline of October 15, 2019 to explain what basis it has for exercising jurisdiction over her

appeal. See Kreger-Mueller v. Daniel Withee, No. 19-2880 (7th Cir. Oct. 1, 2019). I will defer

ruling on whether Kreger-Mueller can proceed in forma pauperis until after she responds to the

court of appeals’ order.

                                             ORDER

       IT IS ORDERED that Plaintiff Valerie Kreger-Mueller’s motion for reconsideration,

Dkt. 6, is DENIED.

       Entered October 15, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                               2
